UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     No. 12-2736
                                  ________________

                           In re: SEMCRUDE, L.P., et al.,
                                                  Reorganized Debtors

                SAMSON ENERGY RESOURCES COMPANY, et al.

                                           v.

                               SEMCRUDE, L.P., et al.

                          Luke Oil Company, C & S Oil/Cross Properties, Inc.,
                          Wayne Thomas Oil and Gas and William R. Earnhardt, Co.,
                                                  Appellants
                                ________________

                     Appeal from the United States District Court
                              for the District of Delaware
                       (D.C. Civil Action No. 1-09-cv-00994)
                     District Judge: Honorable Leonard P. Stark
                                  ________________

                              Argued February 19, 2013

              Before: AMBRO, FISHER, and JORDAN, Circuit Judges

                           (Opinion filed August 27, 2013)

               ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
August 27, 2013, be amended as follows:

      On page 18, in the first full paragraph, line 7, replace “0.15%” with “0.13%”
      On page 18, in the first full paragraph, last line, replace “one-tenth” with “one-
hundredth”, so that the phrase reads: “roughly one-hundredth of one percent of that sum.”


                                                By the Court,


                                                /s/ Thomas L. Ambro
                                                Circuit Judge
Dated: September 3, 2013
CJG/cc:      Yolanda C. Garcia, Esq.
             L. Katherine Good, Esq.
             John H. Knight, Esq.
             Martin A. Sosland, Esq.
             Hartley B. Martyn, Esq.
             Duane D. Werb, Esq.




                                            2